[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION OF DECISION
This case was tried to the court, which rendered judgment for the plaintiff in the total amount of $52,850. The plaintiffs subsequently filed timely Motions to Open Judgment and for Articulation of the Judgment.
The Articulation is requested as to the failure to award an additional $67,000 representing mortgage interest and property taxes. The plaintiffs reference Loda v. H.K. Sargeant Associates, Inc., 188 Conn. 69 (1982) in support of their motion for an award of their interest and tax expenses.
The instant case is distinguishable from Loda, supra in that the plaintiffs here still retain ownership of the property; unlike the plaintiffs in Loda. Damages thus can not be as precisely measured as they were in Loda.
The Motion to Open Judgment and Reargue is denied.
McWEENY, J. CT Page 2921